Citation Nr: 1308687	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  04-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hepatitis C due to a December 2001 VA blood transfusion.

3.  Entitlement to nonservice-connected pension benefits, prior to March 1, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976 and from February 1982 to November 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2005, the Veteran testified at a video conference hearing before an Acting Veterans Law Judge.  A transcript of this hearing is in the claims files.

In March 2006, the Board remanded the case for additional evidentiary development.  While the case was in remand status, the Veteran was granted pension benefits, effective February 1, 2007.  This did not satisfy the Veteran's appeal with respect to the pension issue.

During the course of this appeal, the Acting Veterans Law Judge who presided at the December 2005 video conference hearing left his position of employment with the Board.  Pursuant to the Veteran's request, a new video conference hearing was held before the undersigned Veterans Law Judge in December 2012.  A transcript of this hearing is also of record.


REMAND

A.  Service Connection for Hypertension

A November 1998 VA treatment report notes that the Veteran had run out of Diltiazem and Atenolol.  A December 1998 VA treatment report notes that, "[t]he veteran is being followed in the Medical Clinic because of hypertension.  However, for whatever reason, he 'ran out' of antihypertensive medications three to four weeks ago, and has not received refills."  The report concludes with an impression of hypertension.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As there is no documented attempt to obtain VA treatment records, dated prior to November 1998, the originating agency must make an attempt to obtain these records. See 38 C.F.R. § 3.159(c)(1) (2012).

At his December 2012 video conference hearing, the Veteran testified that he was first treated for hypertension with pills during his second period of active service, which ended in November 1987.  Service treatment records relating to this period of service have been lost.

An October 2000 VA treatment report notes the Veteran's, "very long history of untreated major degree of hypertension."  Under these circumstances, the Board finds that the Veteran should be afforded a VA examination to determine whether there is any relationship between his current hypertension and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C. § 1151 for Hepatitis C due to a December 2001 VA Blood Transfusion

Currently, there are two conflicting medical opinions of record as to whether the Veteran developed hepatitis C as a result of his December 2001 VA blood transfusion.  Both of these opinions, however, were based upon an incomplete review of the record.  The December 2004 medical opinion, provided by H.M., M.D., F.A.C.S., notes that Dr. M. was unaware of when the Veteran's hepatitis C was diagnosed.  The other opinion, included within the report of the Veteran's January 2005 VA examination for hypertension, indicates that the Veteran was not present to ask specific questions concerning his hepatitis C risk factors.  In as much as the Veteran contests many of the risk factors noted in the treatment evidence of record, his presence at the examination is critical.

Under these circumstances, a new VA examination should be conducted to determine the etiology of the Veteran's hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

C.  Entitlement to Nonservice-Connected Pension Benefits, Prior to March 1, 2007

The Veteran filed his original claim seeking entitlement to nonservice-connected pension benefits in November 2002.

In December 2006, the Board remanded this case directing the RO to afford the Veteran a VA examination to assess the current severity of his disabilities and to determine their effect on his ability to work.  

In May 2009, the Veteran underwent a VA examination for hypertension and liver/gallbladder/pancreas.  Following a physical examination, the VA examiner opined that there was no medical reason why the Veteran could not seek gainful employment in a physical or sedentary environment.  In rendering this opinion, the VA examiner only considered the Veteran's hypertension and hepatitis C.  No consideration was given to the Veteran's documented psychiatric disability.

Under these circumstances, the originating agency must arrange for the Veteran to be scheduled for a VA examination to ascertain the effects of his physical and mental disabilities, taken together, on his ability to maintain employment consistent with his education and occupational experience prior to March 2007.  38 C.F.R. § 3.159(c)(4)(i); see Stegall v. West, 11 Vet. App. 268 (1998)(holding that the RO's compliance with the Board's remand instructions is neither optional nor discretionary). 

In June 2012, the RO issued a rating action which granted the Veteran entitlement to nonservice-connected pension benefits, effective March 1, 2007.  In granting this benefit, the RO essentially conceded that the Veteran met the disability requirements for pension benefits from April 2006, but that benefits could not be granted back to that date as the Veteran had failed to submit information concerning the income of his spouse, L.G., from April 2006 through October 2006; and that he was not eligible for pension benefits from November 1, 2006 through February 1, 2007, as he did not meet the income requirements.

Prior to the RO's determination, in November 2010, the Veteran submitted Improved Pension Eligibility Verification Reports, covering years 2006 and 2007.  A review of these reports indicates that the Veteran reported having no income of any type during both of these years.  Thus, the record is unclear how the RO determined that the Veteran does not meet the income requirements for nonservice-connected pension benefits, prior to March 1, 2007.  Under these circumstances, the RO is asked to provide clarification as to the underlying facts which make up the basis for its determination in this matter.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain any available VA treatment records relating to the Veteran, from November 1987 to December 1998, from VA medical centers in Pittsburgh and Oakland, Pennsylvania.  All attempts to secure this evidence must be documented in the claims file by the RO if the requested records are not obtained.  

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine whether his current hypertension is related to his active service.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be reviewed by the examiner in conjunction with the examination, and such review must be acknowledged by the examiner.  

Following a review of the evidence of record, clinical evaluation of the Veteran, consideration of the Veteran's contentions, as well as the treatment documented in his post service treatment records, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his active service.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of his hepatitis C.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  The examiner must elicit a complete history of possible risk factors from the Veteran.  The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current hepatitis C is related to his December 2001 VA blood transfusion.  If so, the VA examiner should provide an opinion as to whether developing hepatitis C was event not reasonably foreseeable from the December 2001 VA blood transfusion.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions expressed must also be provided.  

4.  Afford the Veteran an appropriate examination to determine the combined effects of his physical and mental disabilities on his ability to obtain and maintain employment during the period prior to March 2007.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be reviewed by the examiner in conjunction with the examination, and such review must be acknowledged by the examiner.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's physical and mental disabilities (other than substance abuse) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If the Veteran is found to be unemployable, the VA examiner is asked to comment as to when the disabilities were sufficient to render the Veteran unemployable.

All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran with a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.  If the RO or the AMC determines that the Veteran does not meet the income requirements of a nonservice-connected pension, the RO must identify the amounts used to make this determination.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

